19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 1 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 2 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 3 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 4 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 5 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 6 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 7 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 8 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 9 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 10 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 11 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 12 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 13 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 14 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 15 of 16
19-22812-rdd   Doc 2   Filed 04/16/19    Entered 04/16/19 16:50:17   Main Document
                                        Pg 16 of 16
